Case 2:18-cv-08994-JAK-JPR Document 93 Filed 10/26/20 Page 1 of 2 Page ID #:2505




  1
  2
  3
  4
  5
  6
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   THE TRAVELERS INDEMNITY                Case No. 2:18-cv-08994-JAK-JPR
 12   COMPANY OF CONNECTICUT, a
                                             ORDER RE JOINT STIPULATION
      Connecticut corporation; TRAVELERS     TO DISMISS ACTION WITH
 13   PROPERTY CASUALTY COMPANY              PREJUDICE (DKT. 91)
 14   OF AMERICA, a Connecticut
                                             JS-6
      corporation; ST. PAUL MERCURY
 15   INSURANCE COMPANY, a
 16   Connecticut corporation; TRAVELERS
      CASUALTY INSURANCE COMPANY
 17   OF AMERICA, a Connecticut
 18   corporation; UNITED STATES
      FIDELITY AND GUARANTY
 19
      INSURANCE COMPANY, a
 20   Connecticut corporation; FIDELITY
      AND GUARANTY INSURANCE
 21
      COMPANY, a Wisconsin corporation;
 22   THE TRAVELERS INDEMNITY
      COMPANY, a Connecticut corporation;
 23
      and THE TRAVELERS INDEMNITY
 24   COMPANY OF AMERICA, a
      Connecticut corporation,
 25
 26              Plaintiffs,
 27
Case 2:18-cv-08994-JAK-JPR Document 93 Filed 10/26/20 Page 2 of 2 Page ID #:2506




  1         v.

  2   PULTEGROUP, INC., a Michigan
  3   corporation; CENTEX HOMES, an
      expired Nevada General Partnership;
  4   CENTEX REAL ESTATE
  5   CORPORATION, a dissolved Nevada
      corporation; and DOES 1 to 10,
  6   inclusive,
  7
            Defendants.
  8
  9
            Based on a review of the parties’ Joint Stipulation to Dismiss Action with
 10
      Prejudice (the “Stipulation” (Dkt. 91)), there is good cause for the requested relief.
 11   Therefore, the relief requested in the Stipulation is GRANTED, and this action is
 12   dismissed with prejudice. Each party shall bear its own costs.
 13
 14         IT IS SO ORDERED.
 15
 16
      Dated: October 26, 2020                       ________________________________
 17                                                 John A. Kronstadt
 18                                                 United States District Judge

 19
 20
 21
 22
 23
 24
 25
 26
 27
